

Exhibit 10


STOCKHOLDERS AGREEMENT


This Stockholders Agreement (the "Agreement"), dated as of April 1, 2010, is by
and among Landmark Land Company, Inc., a Delaware corporation ("Company") and
Claudia Holliman ("Stockholder").


WHEREAS, Company and Stockholder have agreed that Stockholder will (i) assign
her 20,000 shares of Non-Voting Preferred Stock, Series C, of the Company (the
“Preferred Stock”) and, (ii) pay the full sum of One Million Dollars
($1,000,000) to the Company in exchange for the assignment by the Company to the
Stockholder of One (1) Share in LML Caribbean, Ltd., a St. Lucia IBC (“LML
Caribbean”) (the “LML Caribbean Share”), together with 10% of Company’s
receivable from LML Caribbean.


WHEREAS, the Stockholder and Company each deem it to be in their best interest
to enter into this Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.           Agreement to Assign.


(a)           The transaction shall be closed at a time of Holliman’s choosing,
at which time Company and Stockholder will deliver the following:  (i) Company
shall deliver to Stockholder, or her nominee, an assignment of (i) one ordinary
share, par value US$1.00 of LML Caribbean, together with 10% of the Company’s
$4,017,450 receivable from LML Caribbean, and (ii) Stockholder shall deliver to
Company the 2 outstanding share certificates representing the 20,000 shares of
Preferred Stock endorsed in blank, and a US$1,000,000 note or other commitment
to pay to the Company $250,000 on or before each of the 20th day of March,
April, May, and June 2010.  Notwithstanding anything contained herein to the
contrary, it is understood and agreed that the cumulative dividend on the
preferred stock is $250,000 as of the date hereof and that such dividend shall
remain with Holliman and shall be paid at such time as Company has sufficient
cash flow to cover such payment.


2.           Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to Company, as of the date hereof, as follows:


(a)           The Stockholder has all requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the Stockholder
and constitutes a valid and binding obligation of the Stockholder enforceable
against such Stockholder in accordance with its terms, except as the same may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to creditors' rights generally and (b)
legal principles of general applicability governing the application and
availability of equitable remedies.
 
(b)           No broker, investment banker, financial advisor or other person is
entitled to any broker's, finder's, financial advisor's or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Stockholder.


(c)           The Stockholder understands and acknowledges that the shares of
Stock to be issued hereunder will be issued in a transaction exempt from
registration under the Securities Act by reason of Section 4(2) thereof or
Regulation D promulgated thereunder, and Stockholder is relying on the
representations of Company with respect to such exemption.  Instructions with
respect to the shares of Stock received by the Stockholder will be given to
Company's transfer agent and there will be placed on the certificate(s) for such
shares, or shares issued in substitution thereof, a legend stating in substance:


 
"The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, and may not be offered, sold, transferred or otherwise
disposed of unless an exemption from such registration is available."




 
1

--------------------------------------------------------------------------------

 



The foregoing legend will also be placed on any certificate representing
securities issued as a result of any transfer of such shares or any stock
dividend, stock split, or other recapitalization as long as the Stock has not
been transferred in such manner to justify the removal of the legend therefrom.


(d)           The Stockholder is acquiring the Stock to be issued hereunder for
investment only, for the Stockholder's own account, and not as a nominee or
agent, and not with the view to or for resale in connection with, any
distribution thereof.


3.           Representations and Warranties of Company.  Company hereby
represents and warrants to the Stockholder as follows:


(a)           The Company has the requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
by the Company and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Company.  This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable in
accordance with its terms, except as the same may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to creditors' rights generally and (ii) legal principles of
general applicability governing the application and availability of equitable
remedies.


4.           Further Assurances. The Stockholder and the Company will, from
time-to-time, execute and deliver, or cause to be executed and delivered, such
additional or further transfers, assignments, endorsements, consents and other
instruments as Stockholder or Company may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this
Agreement.  Stockholder and Company jointly and severally agree to use
reasonable efforts to take, or cause to be taken, all actions necessary to
comply promptly with all legal requirements that may be imposed with respect to
the transactions contemplated by this Agreement.
 
5.           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
without the prior written consent of the other parties.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by, the parties and their respective successors and
assigns.  The Stockholder agrees that this Agreement and the obligations of the
Stockholder hereunder shall be binding upon any person or entity to which legal
or beneficial ownership of such Stock shall pass, whether by operation of law or
otherwise, including the Stockholder's heirs, guardians, administrators or
successors.


6.           Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.


7.           General Provisions.


(a)           All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expense.


(b)           This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto


(c)           All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed), sent by overnight courier (providing proof of delivery) or mailed by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):


if to Company:
Landmark Land Company, Inc.
2817 Crain Highway
Upper Marlboro, Maryland 20773
Facsimile No.:  (301) 574-3301


if to Stockholder:
Claudia Holliman
501 East I-44 Service Road
Oklahoma City, OK  73105
Facsimile No.:  405-848-2859


 
2

--------------------------------------------------------------------------------

 

 
(d)           The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Wherever the words "include", "includes" or "including" are used
in this Agreement, they shall be deemed to be followed by the words "without
limitation". Words in the singular include the plural, and words in the plural
include the singular.
 
(e)           This Agreement may be executed in multiple counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.


(f)           This Agreement (including the documents and instruments referred
to herein) (i) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and (ii) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.


(g)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflict of law.


IN WITNESS WHEREOF, each of Stockholder and Company has caused this Agreement to
be signed as of the date first written above.



 
COMPANY:
     
LANDMARK LAND COMPANY, INC.
                   
By:
/s/ GERALD G. BARTON
   
Gerald G. Barton
   
Chairman and Chief Executive Officer
     




 
STOCKHOLDER:
                   
By:
/s/ CLAUDIA HOLLIMAN
   
Claudia Holliman



 
3
 

--------------------------------------------------------------------------------

 
